DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a non-final action for application number 17/178,419 filed on 05/22/2019. Claims 1 - 20 are currently pending and have been considered below. Claims 1, 8 and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 14 of Patent 9,763,183 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -14 of the patent and claims 1 - 20 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced 

Instant Application No. 16/419,796
     Claim 1: a method, comprising: receiving, by a first network element, access location information of a user equipment from a second network element, wherein the second network element is an access network element or a core network element;
Patent 9,763,183
     Claim 1: A wireless local area network access method, comprising: obtaining, by a network element at network side, an access location of a user equipment (UE); 


obtaining, by the network element, access point access information for the UE at the access location, the access point access information identifying at least one access point of a wireless local area network; 
selecting, by the first network element, an access point according to the access location information of the user equipment; 
selecting, by the network element, an access point according to the obtained access point access information for the UE to access the wireless local area network;
and sending, by the first network element, access point access information of the selected access point to the user equipment.
and sending, by the network element, access point access information of the selected access point to the UE for the UE to access 

wherein the network element is an access selection control network element, and wherein obtaining the access point access information for the UE at the access location comprises: receiving, by the access selection control network element, access point access information from an access network element, and obtaining the access point access information of the UE at the access location according to information of the obtained access location of the UE and the access point access information received from the access network element;

and wherein obtaining the access location of the UE comprises: receiving, by the access selection control network element, access location information of the UE from the access network element or a core network element, and obtaining the access location of 

or sending, by the access selection control network element, a location query request of the UE to the access network element or the core network element, receiving the access location information of the UE from the access network element or the core network element, and obtaining the access location of the UE according to the access location information.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1, 8 and 15 of the instant application are encompassed by steps recited in claims 1, 8 and 12 of the patent, respectively.   “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visuri et al. (US 2013/0322400 A1) in view of Khandelia et al. (US 2012/0026971 A1)

Regarding claims 1, 8 and 15, a method, comprising: receiving, by a first network element, access location information of a user equipment from a second network element, [when mobile device 110 needs to initiate a new communication, mobile device 110 may receive information on available access points and select one, two, or more access points to use for the new communication based on the provided information about the access points (e.g., terms and conditions for connectivity services and possibly various other data from other sources, (Visuri et al., Paragraph 32)], wherein the second network element is an access network element or a core network element, [mobile device 110 may use connectivity services for a new communication or an existing communication (e.g., changing and/or adding connectivity services), (Visuri et al., Paragraph 32)], 
selecting, by the first network element, an access point according to the access location information of the user equipment, [mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points (e.g., terms and conditions for connectivity services and possibly various other data from other sources), See figures 4 and 7, (Visuri et al., Paragraph 32)],  
Visuri et al. fails to explicitly teach sending, by the first network element, access point access information of the selected access point to the user equipment,
Khandelia et al. teaches the mobile devices 20a, 20b & 20c in the sharing group 300 share access point information relating to the access point 14 of the wireless networks 12a-12c, (Khandelia et al., Paragraph 69), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Visuri et al. by sending, by the first network element, access point access information of the selected access point to the user equipment, (Khandelia et al., Paragraph 69), in order to achieve a wireless network system wherein network traffic is reduced, to conserve battery power of the mobile devices, and to achieve a method of providing information in a wireless network system wherein the information is efficiently provided, (Khandelia et al., Paragraph 6).

Regarding claims 2, 9 and 16, the method wherein the first network element is a policy and charging rule function entity, [The tracking may cover any and all available access points and networks and the stored usage data can be used by the ANAP to provide appropriate crediting of charging records to acclocate the costs according to the sponsorship arrangements, (Visuri et al., Paragraph 75)].

Regarding claims 3, 10 and 17, the method wherein the access point is in a wireless local area network, [By installing intermediary bridge devices that connect to the Internet using the new network technologies (like 4G, LTE or WiMAX) and on the other side provide simple local Wi-Fi connectivity that is made accessible through the alternative network access provider they can serve any Wi-Fi enabled devices, (Visuri et al., Paragraph 203)].

Regarding claims 4, 11 and 18, the method wherein selecting, by the first network element, the access point according to the access location information of the user equipment comprises:
obtaining, by the first network element, access point access information of the user equipment, [information associated with a currently used access point may be considered in deciding to select an alternative or additional access point, (Visuri et al., Paragraph 34)],  
and selecting, by the first network element, the access point to access a wireless local area network according to the obtained access point access information of the user equipment and the access location information, [information associated with a currently used access point may be considered in deciding to select an alternative or additional access point, (Visuri et al., Paragraph 34)].

Regarding claims 5, 12 and 19, the method wherein obtaining, by the first network element, the access point access information of the user equipment comprises:
receiving, by the first network element, configured access point access information, 
and obtaining the access point access information of the user equipment according to the access location information of the user equipment and the configured access point access information; or receiving, by the first network element, access point access information from a third network element, and obtaining the access point access information of the user equipment according to the obtained access location information of the user equipment and the access point access information received from the third network element, wherein the third network element is an access network element; or sending, by the first network element, an access point access information query request to the third network element, wherein the access point access information query request comprises the access location information of the user equipment, and receiving the access point access information of the user equipment from the third network element; or receiving, by the first network element, configured access point access information, and obtaining the access point access information of the user equipment according to the obtained access location information of the user equipment and the configured access point access information; or sending, by the first network element, an access point access information query request to an access network discovery and selection function (ANDSF), wherein the access point access information query request comprises the access [when mobile device 110 has changed location or the characteristics of the existing communication (e.g., performance) have changed, mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points, (Visuri et al., Paragraph 32)].

Regarding claims 6, 13 and 20, the method wherein selecting the access point to access the wireless local area network according to the obtained access point access information of the user equipment comprises:
selecting one or multiple access points to access the wireless local area network according to the obtained access point access information of the user equipment [[at]] and the  access location information;
wherein when one access point is selected to access the wireless local area network, sending the access point access information of the selected access point to the user equipment comprises sending the access point access information of the selected one access point to the user equipment, to enable the user equipment to access the selected one access point; or wherein when multiple access points are selected to access the wireless local area network, sending the access point access information of the selected access point to the user equipment comprises sending an access point access information list of the multiple access points to the user equipment to enable the user equipment to select the access point from the access point access information list to use to access the wireless local area network, [when mobile device 110 has changed location or the characteristics of the existing communication (e.g., performance) have changed, mobile device 110 may request information on available access points and select one or more access points to use for the existing communication based on the provided information above the access points, (Visuri et al., Paragraph 32)].

Regarding claims 7 and 14, the method wherein selecting the access point to access the wireless local area network according to the obtained access point access information of the user equipment comprises: selecting the access point to access the wireless local area network when a user level of the user equipment is higher than a designated level; or selecting the access point to access the wireless local area network when a charging package of the user equipment comprises wireless local area network access; or selecting the access point to access the wireless local area network when a requested service is allowed to access through the wireless local area network, [A selection engine may determine to select a connectivity provider based on information associated with the specific access point as established by the connectivity provider (e.g., terms and conditions of connectivity services), (Visuri et al., Paragraph 34)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaq Taha whose telephone number is 571 -270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/
Primary Examiner, Art Unit 2478